Argued March 17, 1925.
This appeal is from the refusal of the orphans' court to award an issue devisavit vel non. Appellants contend that, at the date of the execution of the paper offered as the will of William T. Geddes, the latter was without testamentary capacity, and subject to the undue influence of Zelda F. Howe, afterwards Zelda F. Geddes, now the widow of decedent, who, by such influence so exerted, procured the alleged will in her favor. The record is devoid of evidence sufficient to sustain these contentions; and, since the sole assignment of error complains only of the decree, this is all that need be said in disposing of the present appeal.
The decree is affirmed at cost of appellants.